Harvey, C. J.:
I concur in part and dissent in part. I agree in that the restraining order was improvidently issued and extended but I dissent from considering the case against the judges. They are not litigants. Defendants in the Ohse case could have filed a demurrer to the petition which could have been heard upon a 3-day notice. If ruled upon adversely they could have appealed and applied in this court for advancement which would have been granted if the court thought the showing sufficient. They filed no demurrer. Their counsel became aggrieved at Judge Heinz, and really insulting to him, for continuing the restraining order for reasons normally regarded as appropriate, and came to this court with a mandamus action. Mandamus is not a substitute for appeal. I think this case should be dismissed and let them proceed in a normal manner, under our Code of Procedure.